DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (CN 103792615 A, hereinafter, “Xiao”).

Regarding claim 1, Xiao teaches a display system (Light guide plate and liquid crystal device, see figures 1-2) comprising: 
a display panel (liquid crystal glass 30, see fig 2) which displays images (as expected from liquid crystal screens); 
a lighting device (LED light source 40 and guide plate 10, see fig 2) facing a first side face (inner side of 30) of the display panel (30); and 
a housing (frame 50, see fig 2) surrounding the display panel (30) and the lighting device (10, 40), the housing (50) including a front face (see upper face of 50, as seen in figure 2 below) facing the display panel (30), a side face (see side face of 50, not labeled but seen in fig 2), a first opening (see opening A, annotated in figure 2 below) provided in the front face (upper face of 50), and a second opening (see opening B, annotated in figure 2 below) in the side face (see side face of 50, as seen in fig 2 below), wherein 
a light (light from 40) emitted from the lighting device (40) enters the display panel (30) from the first side face (inner side of 30), 
a first portion (light diffracted by 10) of the light is emitted from the first opening (A), and a second portion (light emitted by 40) of the light is emitted from the second opening (B) through at least one portion of a second side face (outer side of 30) of the display panel (30), the second side face (outer side of 30) facing the first side face (inner side of 30).
Figure 2 of Xiao with Examiner’s annotations has been reproduced below:

    PNG
    media_image1.png
    617
    1242
    media_image1.png
    Greyscale

Regarding claim 2, Xiao teaches wherein the housing (50) includes a third opening (see opening C, annotated in figure 2 above) provided in the back face (lower face of 30, as seen in figure 2 above) facing the display panel (30) in the housing (50), and 
an image displayed on the display panel (30) is visible from the front face and the back face (since both sides of the device have two LCD that emit images).

Regarding claim 3, Xiao teaches further comprising: an optical member (optical film 20, see fig 2) provided facing the second side (side of 50).

Regarding claim 7, Xiao teaches wherein an amount of light emitted from the second opening (B) is between 40% and 60% of an amount of light emitted from the lighting device (40, note the symmetry of the device, having a light source for two display panels and emitted directly between 50 and 10, and indirectly via 10, clearly providing 50% light to each LCD, that is between 40% to 60%).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Moe et al. (US 20150338561 A1, hereinafter, “Moe”).

Regarding claims 4-5, Xiao does not teach further comprising: 
a wavelength converter facing to the second side face and converting a wavelength of light emitted from the second side face; and 
wherein a wavelength range of light converted by the wavelength converter is in an infrared wavelength range or ultraviolet wavelength range.

Moe teaches a display system (device 102, see figure 1A) having a display panel (screen 104, see fig 1a) which includes a first side face (inner side of 104) and a second side face (outer side of 104).
a wavelength converter (film 150) facing to the second side face (outer side of 104) and converting a wavelength (see ¶ 44) of light emitted from the second side face (outer side of 104); and
wherein a wavelength range of light converted (range of light from 100) by the wavelength converter (100) is in an infrared wavelength range or ultraviolet wavelength range (since most light absorbed by 100 is in the range of UV light, see ¶ 3).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the wavelength converter as taught by Moe into the teachings of Xiao in order to reduce a transmissivity of an ultraviolet range of light. One of ordinary skill would have been motivated to make this modification to reduce potentially harmful risks for the eye.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Xiao in view of Hoelen et al. (WO 2005121641 A1, hereinafter, “Hoelen”).

Regarding claim 6, Xiao does not teach further comprising: 
a sensor facing the second opening and receiving light emitted from the second opening.
Hoellen teaches a display system (illumination system, see figure 3) having a lighting device (LEDs R, G, B, see fig 3) and a housing (formed by wall 35) that includes a first (see wide opening of wall 35) and second opening (see narrow opening of 35).
further comprising: a sensor (sensor 25, see fig 3) facing the second opening (opening of 35) and receiving light emitted from the second opening (opening of 35).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the sensor as taught by Hoellen into the teachings of Xiao in order for suitably adapting the luminous flux of the lighting device. One of ordinary skill would have been motivated to make this modification because by means of the sensor, a feedback mechanism can be formed which is used to enhance the quality and the quantity of the light emitted by the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Lee et al. (US 20020064037 A1) discloses a display system having a lighting device and display device enclosed by a housing. The housing includes several opening where light is emitted from. The device produces bidirectional surface light using a single light guide plate without using a reflecting plate, simpler, thinner and more economical back light unit is obtained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR ROJAS CADIMA/           Primary Examiner, Art Unit 2875